Citation Nr: 1023048	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-25 842	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs  (VA) Regional Office 
(RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to March 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2006 rating action that denied service connection 
for a low back disability as a residual of a claimed 
inservice injury.

In July 2008, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decision of December 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A low back disability was not shown present in service or 
for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service or any incident 
thereof.


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, including arthritis, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A December 2005 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2005 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
December 2005 document meeting the VCAA's notice requirements 
was furnished to the Veteran before the June 2006 rating 
action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the veteran's status and the degree 
of disability are not at issue, and the RO furnished him 
notice pertaining to the effective date information in a June 
2006 letter, thus meeting the notice requirements of 
Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service medical, personnel, and administrative records, and 
post-service VA and private medical records through 2007.  
The Veteran was afforded a comprehensive VA examination in 
May 2006.  A transcript of the veteran's Board hearing 
testimony, copies of September 2001 and July 2005 state 
Workers' Compensation injury reports together with some 
underlying medical records, and a copy of the January 2009 
Social Security Administration (SSA) decision awarding the 
Veteran disability benefits, together with underlying medical 
records have been associated with the claims folder and 
considered in adjudicating this claim.  Significantly, the 
Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In January and 
May 2006, April 2009, and January and March 2010, the Veteran 
stated that he had no other information or evidence to submit 
in connection with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board has considered the veteran's 
representative's Board hearing suggestion that the May 2006 
VA examination was inadequate, as it was conducted by a 
physician's assistant (PA), and not a physician, and the 
request for a new VA examination and nexus opinion.  
Appellate review of the May 2006 VA examination report 
discloses that it was conducted by a PA who reviewed the 
claims folder, the service and post-service medical records, 
the veteran's military and post-service medical and 
occupational history, and the veteran's complaints, and 
contains detailed clinical findings pertaining to the low 
back on current examination, a diagnostic impression, and a 
well-reasoned medical opinion as to the nexus between the 
veteran's current low back disability and his military 
service.  Thus, the Board finds that that thorough 
examination by the PA is adequate to equitably adjudicate 
this claim, and that a new VA examination by a physician is 
not necessary.

The Court has never required that medical examinations under 
38 U.S.C.A. § 5103A only be conducted by physicians.  As 
provided by 38 C.F.R. § 3.159(a)(1), competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Cox v. Nicholson, 20 
Vet. App. 563 (2007).  A PA, such as the one who conducted 
the veteran's May 2006 back examination, is one who, by 
definition, has advanced education and clinical training in a 
specialized area of health care and can diagnose, prescribe, 
and perform procedures.  Thus, a PA, having completed medical 
education and training, fits squarely into the requirement of 
38 C.F.R.         § 3.159(a)(1) as one competent to provide 
diagnoses, statements, or opinions, and the Board, 
accordingly, is satisfied that the duty to assist was 
satisfied when a medical examination was performed by one 
able to provide competent medical evidence - in this case, a 
PA.  Moreover, the thorough May 2006 examination report was 
reviewed and co-signed by a VA physician.  The Board is 
entitled to assume the competence of a VA examiner.  See 
Hilkert v. West, 12 Vet. App. 145, 151 (1999) (the Board 
implicitly accepted the VA examiner's competency by accepting 
and relying upon the conclusions in his opinion.), aff'd, 232 
F. 3d 908 (Fed. Cir. 2000).
          
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

The Veteran contends that he injured his back in an auto 
accident requiring hospitalization in service in April 1967, 
and that he has had back problems ever since that time.  He 
gave testimony to that effect at the July 2008 Board hearing.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any low back injury or 
disability.  

In late April 1967, the Veteran was hospitalized for 
observation after an auto accident in which he sustained 
several contusions and lacerations about the head and other 
parts of the body.  On examination, the positive physical 
findings were limited mainly to the right flank; there were 
no complaints or findings pertaining to the back.  During his 
hospital course, the Veteran continued to improve, with some 
subsidence of right flank pain.  Gait was normal, and 
neurological examination was within normal limits.  He was 
discharged to duty in early May.

The spine was normal on June 1967 examination as well as on 
February 1970 separation examination.

Post service, the veteran's spine was normal on March 1997 VA 
examination.

Of record is a copy of a September 2001 state Workers' 
Compensation injury report submitted by the Veteran 
indicating that, while employed as a nursery/landscaper for a 
lawn services business, he sustained an unknown injury to an 
affected body part while filling a 25-gallon weed killer 
tank, and the container fell on that body part.  In the 
report, both the specific injury that occurred and the 
identity of the affected body part were obscured by black 
ink.      

An August 2003 VA outpatient note for the purpose of 
establishing VA medical care at that facility discloses that 
the Veteran gave a history of low back pain radiating down 
his legs that he related to a motor vehicle accident in 
military service.  Current neurological examination was 
nonfocal, and there was no diagnosis.  The physician 
commented that the low back pain with radiation down the legs 
may be related to a service-connected motor vehicle accident.

Of record is a copy of a July 2005 state Workers' 
Compensation injury report submitted by the Veteran 
indicating that, while employed as a crew member for a 
digital traffic systems business, he sustained an injury to 
an affected body part when he was helping move cones off of a 
truck, and a tire blew out.  In the report, both the specific 
injury that occurred and the identity of the affected body 
part were obscured by black ink.      

July 2005 medical records from the U.S. HealthWorks Medical 
Group associated with the abovementioned Workers' 
Compensation claim disclose that the Veteran suffered an on-
the-job back injury manifested by pain in the lumbar area 
with radiculopathy into the left leg and pain in the buttocks 
while lifting road cones and barricades from truck to truck.  
Lumbar spine X-rays by A. K., M.D., revealed mild narrowing 
of the L4-5 disc space and mild anterior spurring of the 
lumbar vertebral bodies.  The diagnoses included acute 
sciatica, lumbar strain, possible herniated nucleus pulposus 
(HNP), and low back pain with left lower extremity 
radiculopathy.  

Early August 2005 lumbar spine magnetic resonance imaging 
(MRI) by C. D., M.D., indicated a history of low back pain 
extending into the left leg and foot with weakness and 
numbness from a July injury, and revealed disc dehydration 
and moderate disc narrowing at L4-5; mild facet degenerative 
changes at L5-S1; a broad-based disc bulge at L4-5 with facet 
and ligamentous degenerative changes contributing to canal 
stenosis, with encroachment on the left L-5 nerve root; left 
foraminal impingement due to far lateral disc extrusion, with 
deformity on the frontal aspect of the left L-4 nerve root; 
and a slight, broad-based bulge at L3-4.  In mid-August, the 
diagnoses were lumbosacral pain, L4-5 HNP with nerve 
encroachment, and lumbar radiculopathy.

On September 2005 examination for complaints of pain 
radiating into the left leg, D. K., M.D., noted that, while 
working in July 2005 moving some cones, the Veteran developed 
back pain with radiation down the left buttocks and leg.  
Although he had occasional prior back pain, he had no 
significant pain down his leg.  After examination, the 
assessment was herniated disc at L4-5.  

September 2005 VA outpatient records indicated that the 
Veteran was currently not working and was receiving workman's 
compensation because of a July low back injury.

In November 2005, the same VA physician who saw the Veteran 
in August 2003 noted the history of a workman's compensation 
injury involving a ruptured disc at L4-5.  After examination, 
the assessments included lumbar spine degenerative disc 
disease (DDD).

On May 2006 VA examination, the examiner reviewed the claims 
folder, including April 1967 service medical records showing 
that he was involved in a motor vehicle accident with 
complaints including flank pain, and diagnosed with multiple 
contusions of the face and flank, and that there was no 
mention of low back pain on separation physical examination.  
The Veteran gave a history of the onset of low back pain in 
the 1970s, and having first seen a physician for low back 
pain in 1975, with intermittent low back pain since that 
time.  After current examination, the diagnostic impression 
was lumbar disc disease, and the examiner opined that the 
current low back condition was not secondary to the veteran's 
military service, noting that there were no complaints of low 
back pain on examination for separation from service, and the 
veteran's history of the onset of low back pain approximately 
5 years following separation from service.

In July 2006, the veteran underwent a laminotomy and 
discectomy at the Doctors Hospital of Sarasota for a left-
sided L4-5 HNP.  
 
February 2007 lumbar spine MRI by D. N., M.D., revealed a 
disc bulge at L4-5 with left lateral disc herniation which 
touched the exiting left 5th nerve root and produced 
foraminal stenosis; a mild disc bulge at L3-4 with bilateral 
foraminal stenosis; a mild focal central disc bulge at L5-S1; 
and L4-5 DDD and hypertrophic changes.

In January 2009, the SSA found the Veteran entitled to a 
period of disability and disability insurance benefits since 
July 2005, following an accident at work, due to disabilities 
including lumbar spine DDD status post disc herniation and 
discectomy at L4-5, and recurrent disc herniation at L4-5.

The aforementioned evidence reveals that the veteran's low 
back disability was first manifested many years post service, 
and that the competent and persuasive evidence establishes no 
nexus between that disability and his military service or any 
incident thereof, including claimed injury therein.  The sole 
competent medical opinion of record, the May 2006 VA opinion, 
establishes that the veteran's lumbar disc disease was not 
secondary to his military service.  The Board accords great 
probative value to that well-reasoned VA medical opinion, 
inasmuch as it was based on the examiner's thorough review of 
the veteran's military, medical, and post-service history 
which indicated no complaints of low back pain during 
evaluation after an auto accident in service in April 1967 or 
on examination for separation from service, and the onset of 
low back pain many years following separation from service, 
and current examination of the Veteran, and the Veteran has 
submitted no persuasive medical opinion to the contrary.  
Moreover, the veteran's spine was normal on VA examination of 
March 1997, some 27 years following separation from service, 
and persuasive medical records associated with the veteran's 
Workers' Compensation claim document that he suffered a 
significant intercurrent post-service on-the-job back injury 
in July 2005, over 35 years following separation from 
service.  See Nieves-Rodrigues v. Peake, 22 Vet. App.295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims folder was reviewed).  Thus, the Board finds the 
May 2006 VA examiner's findings, observations, and 
conclusions to be dispositive of the question of service 
connection for a low back disability, and that this most 
persuasive opinion is against granting the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on an examiner's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).
  
With respect to the August 2003 VA outpatient physician's 
comment that the veteran's low back pain with radiation down 
the legs may be related to a service-connected motor vehicle 
accident, the Board notes that this was based solely on the 
veteran's history of low back pain that he related to a motor 
vehicle accident in military service.  Thus, that inaccurate 
history is not a reliable indicator of the actual etiology of 
the current low back disability.  The VA is not required to 
accept medical opinions that are based upon an appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  As a medical opinion can be no better 
than the facts alleged by a Veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  In this case, the August 2003 VA physician 
apparently made her comment after relying merely on the 
inaccurate medical history related by the Veteran, and there 
is no indication of what, if any, records she reviewed in 
arriving thereat.  There is no evidence that she ever 
reviewed the claims folder with the service medical records, 
which show no low back complaints or pathological findings in 
service, including during April 1967 hospitalization for 
observation after an auto accident, or on 1970 separation 
examination.  Moreover, the veteran's spine was normal on 
March 1997 VA examination, and the August 2003 neurological 
examination itself was nonfocal, with no diagnosis.  When the 
same VA physician examined the Veteran again in November 
2005, she noted the history of a workman's compensation 
injury involving a ruptured disc at L4-5, and the assessments 
included lumbar spine degenerative disc disease (DDD).  Thus, 
the Board finds the August 2003 VA physician's equivocal 
comment to be of little probative value, and it does not 
provide persuasive support for the Veteran's claim that his 
low back disability had its onset in service or is related to 
any incident thereof, including the 1967 auto accident.
   
With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as the his own 
symptoms, including claims of back injury and pain.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
Veteran, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
medical matters such as the relationship between any 
currently-diagnosed back disability and incidents of his 
military service, including claimed injury therein.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the Veteran in this 
regard have no probative value.  

Moreover, the evidence contains inconsistencies that diminish 
the reliability of the Veteran's recollections as to the date 
of onset of his back problems.  While in his November 2005 
claim for service connection and his July 2008 hearing 
testimony the Veteran dated the onset of his back problems to 
an auto accident in service which required hospitalization in 
1967, the contemporaneous 1967 service hospital records are 
significantly absent of complaints or pathological findings 
pertaining to the back.  Moreover, the veteran's spine was 
normal on subsequent June 1967 and February 1970 service 
examinations, as well as on post-service March 1997 VA 
examination.  On May 2006 VA examination, the Veteran gave a 
history of the onset of low back pain in the 1970s, and 
having first seen a physician for low back pain in 1975.  
Persuasive medical records associated with the veteran's 
Workers' Compensation claim disclose that he suffered a 
significant intercurrent post-service on-the-job back injury 
in July 2005, over 35 years following separation from 
service.  Based on the veteran's conflicting statements, the 
Board finds that he is not credible to the extent that he 
reports the date of onset of his back problems.  Caluza v. 
Brown, 7 Vet. App. 498, 510-11 (credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of witness 
testimony).

Neither does the veteran's mother's statement received in 
August 2008 provide persuasive support for the veteran's 
claim that his low back disability had its onset in service.  
The veteran's mother stated that she first recalled his 
complaints of low back pain after he returned home following 
separation from military service and went to work for a 
supermarket.  She stated that the Veteran believed that the 
pain was due to stocking and bagging groceries; he didn't 
think he had injured his back in service, and could only 
think of the 1967 auto accident.        

For all the foregoing reasons, the Board finds that the claim 
for service connection for a low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


